NUMBER 13-19-00513-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

MARIA DOLORES GARCIA,                                                        Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 437th District Court
                          of Bexar County, Texas.


                         MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
          Memorandum Opinion by Chief Justice Contreras

      Appellant Maria Dolores Garcia was convicted of murder, a first-degree felony, and

she was sentenced to forty years’ imprisonment. See TEX. PENAL CODE ANN. § 19.02. By

five issues on appeal, appellant argues the trial court erred by: (1) denying her pre-trial

motion to suppress; (2) admitting State’s Exhibit 3-B into evidence; (3) admitting State’s

Exhibit 8 into evidence; (4) admitting testimony of social media messages between
appellant and a witness; and (5) refusing to strike from the record, and failing to instruct

the jury to disregard, a question asked by the prosecutor. We affirm. 1

                                           I. BACKGROUND

        The indictment alleged that, on or about November 3, 2017, appellant intentionally

or knowingly caused the death of Jonanthony Seguin by shooting him with a firearm. Trial

testimony established that appellant and Seguin got into a heated verbal argument in the

parking lot of a convenience store on Castroville Road in San Antonio. A witness testified

that appellant was “yelling” at and “harassing” Seguin and was blocking him from leaving

the parking lot. The witness stated that Seguin “wasn’t taking [appellant] very seriously”

and appellant “didn’t like” that. About three hours later, appellant was with several other

people using heroin at a gathering place near the store known to locals as “the tree.”

Witnesses stated that appellant was carrying a gun. At one point, Seguin approached the

tree, but he turned back when he was warned that appellant was armed. He returned a

short while later, laughing at appellant. Appellant then shot Seguin in the face, killing him

instantly. Witnesses said that, after shooting Seguin, appellant knelt over his body, hit him

in the face with the gun, and proceeded to yell at him that it was his fault.

        The jury found appellant guilty as charged and sentenced her to forty years’

imprisonment. This appeal followed.

                                            II. DISCUSSION

A. Motion to Suppress

        Prior to trial, appellant filed a motion to suppress evidence of oral statements she




        1 This appeal was transferred from the Fourth Court of Appeals in San Antonio pursuant to an order

issued by the Texas Supreme Court. See TEX. GOV’T CODE ANN. § 73.001.


                                                    2
made to police concerning the shooting. She argued that her statements were not made

voluntarily and that the evidence did not comply with Miranda or article 38.22 of the code

of criminal procedure. See TEX. CODE CRIM. PROC. ANN. art. 38.22, § 3(a) (setting forth

certain requirements for the admission of oral custodial statements by an accused);

Miranda v. Arizona, 384 U.S. 436, 479 (1966).

      At a hearing on the motion on May 20, 2019, Detective Richard Richardson of the

San Antonio Police Department identified State’s Exhibit 1 as a DVD copy of appellant’s

video recorded statement. The DVD shows that Richardson gave Miranda warnings to

appellant and that appellant orally acknowledged she understood her rights. Richardson

conceded that portions of the recording had been redacted, including an instance when

appellant invoked her right to counsel. Later, on cross-examination, the following colloquy

occurred:

      Q. [Defense counsel]     And when you initiated . . . talking to [appellant], did
                               she—there was an exchange with you guys
                               whereby she indicated to you that she asked if she
                               was going to get a lawyer, correct?

      A. [Richardson]          Yes.

      Q.                       And in your mind, was that sufficient to invoke her
                               Sixth Amendment right to counsel? Or did you feel
                               like she wasn’t asking for that at that point?

      A.                       She wasn’t asking for that at that point.

      Q.                       Okay. And do you recall—you just watched this
                               redacted version. Do you recall whether she signed
                               or     acknowledged        understanding        the
                               admonishments that you administered to her?

      A.                       She did not.

      Q.                       So to be clear, she didn’t sign anything?

      A.                       No, sir.


                                              3
       Q.                       And did she indicate to you that she understood
                                those rights?

       A.                       Yes, sir.

       Q.                       How did she do that?

       A.                       Verbally.

The trial court denied the motion to suppress.

       By her first issue on appeal, appellant contends that the trial court erred in denying

the motion to suppress because she “clearly and intentionally invoked her right to

counsel” during the interview with Richardson. In response, the State argues that the

issue fails because “there was no judicial ruling in trial on this issue.” The State observes

that, though the recording was entered into evidence during the pre-trial suppression

hearing, it was not entered into evidence at trial.

       We agree with the State that the issue lacks merit. Appellant does not identify any

point in the trial record showing that her statements to Richardson were ever entered into

evidence, exhibited to the jury, or referred to by any witness. Thus, even if the trial court

erred by denying appellant’s motion to suppress, such error would not be reversible

because it did not contribute to appellant’s conviction or punishment or otherwise affect

her substantial rights. See TEX. R. APP. P. 44.2(a) (providing that constitutional error is

reversible unless we determine beyond a reasonable doubt that the error did not

contribute to the conviction or punishment), 44.2(b) (providing that non-constitutional

errors that do not affect substantial rights must be disregarded).

       Appellant asks, in the alternative, that we abate the appeal and remand the cause

to the trial court for findings of fact and conclusions of law relating to the motion to

suppress. See TEX. CODE CRIM. PROC. ANN. art. 38.22, § 6 (stating that “[i]n all cases



                                              4
where a question is raised as to the voluntariness of a statement of an accused,” the trial

court must file findings of fact and conclusions of law after holding a hearing outside the

presence of the jury); Vasquez v. State, 411 S.W.3d 918, 920 (Tex. Crim. App. 2013)

(holding that, when ruling on a motion to suppress challenging the voluntariness of a

confession, a trial court must file findings of fact and conclusions of law “whether or not

the defendant objects to the absence of such omitted filing”). We decline to do so

because, as noted, the evidence which the trial court refused to suppress was never

before the jury and played no part in the verdict as to guilt or punishment. See TEX. R.

APP. P. 44.2. Appellant’s first issue is overruled.

B. Admission of Exhibits

       Appellant’s next three issues challenge the admission of evidence at trial. We

review a trial court’s decision on the admissibility of evidence for an abuse of discretion.

Johnson v. State, 490 S.W.3d 895, 908 (Tex. Crim. App. 2016). Under this standard, we

will uphold the decision of the trial court unless the ruling falls outside the zone of

reasonable disagreement. Id.

       By her second issue, appellant contends that the trial court erred by admitting

State’s Exhibit 3-B. During the trial testimony of Officer Sandra Zimmerman of the San

Antonio Police Department, the State offered two sets of video recordings obtained from

the officer’s bodycam and dashcams as Exhibits 3-A and 3-B, respectively. Appellant

objected as follows:

       [Prosecutor]:         Okay. And, Your Honor, at this time the State would
                             offer State’s Exhibit 3-A and 3-B into evidence pending
                             defense objection.

       [Defense counsel]: And, Your Honor, so we are going to object to 3-B,
                          being as there—she has stated that there is only one
                          video on here, and there’s actually more than one

                                              5
                                 video on here.[ 2] Also, the fact that it is going to include
                                 a lot of hearsay. Same objection for 3-A. The video[s]
                                 themselves are going to have lots of conversations
                                 between the officers, witnesses at the scene, which
                                 would be hearsay.

       THE COURT:                Okay.

       [Prosecutor]:             And, Judge, the State’s response, on the COBAN[ 3]
                                 video, there are two actual videos. Officer Zimmerman
                                 may not remember that. I just made defense aware it
                                 is one video clip from the front seat, one video clip for
                                 the back seat. There’s no audio on the COBAN video.
                                 So there wouldn’t be any hearsay. The only audio
                                 comes from the body cam.

       THE COURT:                Okay.

       [Defense counsel]: She testified that there is only one video. So I’m not
                          sure that it’s—

       [Prosecutor]:             Judge, she’s initialed this. She watched it earlier. I
                                 understand that she’s testified that there’s only one
                                 video. But she did watch this in its entirety. And maybe
                                 she forgets that there [are] two[] videos on here.

       THE COURT:                So what I’m going to do then is we’re going to take a
                                 10-minute break. And then if the State wants to show it
                                 to her again, that[’s] fine. You can ask her additional
                                 questions. Otherwise, I’m sustaining the objection to
                                 both of these.

After a recess, the prosecutor stated: “Your Honor, at this time, due to defense objection,

we would still offer State's Exhibit 3-B. There’s no audio on there, so there wouldn’t be

any hearsay objection to that. She has reviewed those and there are two video clips on

there. She clarified that for defense.” The trial court sustained appellant’s objection to

Exhibit 3-A but overruled the objection to Exhibit 3-B.



       2   When asked previously whether Exhibit 3-B contained “two separate videos or one video,” the
officer stated: “It will be one video. You can switch the camera to go from the back to the front.”
       3   The officer testified that COBAN is the name of the dashcam system.


                                                    6
       On appeal, citing Melendez-Diaz v. Massachusetts, 557 U.S. 305, 311 (2009),

appellant contends that “the Sixth Amendment does not permit the State to prove its case

via ex parte out-of-court statements” and she argues that Exhibit 3-B “contained several

such statements, each of which was used to try to prove the truth of the matter.” However,

appellant does not refer to any specific examples of inadmissible hearsay statements on

the video. Therefore, we overrule her second issue as inadequately briefed. See TEX. R.

APP. P. 38.1(i). In any event, our review of the exhibit confirms the prosecutor’s

representation at trial that there is no intelligible audio on the exhibit.

       By her third issue, appellant argues the trial court erred by admitting into evidence

State’s Exhibit 8, an envelope containing a shell casing that was recovered from the scene

of the shooting. At trial, defense counsel objected to the exhibit on grounds that there

were “writings” on the outside of the envelopes made by unknown individuals. Defense

counsel conceded that “[w]e don’t really know what the substance” of the writings is “but

our objection would be that that stuff is hearsay.” Counsel clarified that he was not

objecting to the admission of the shell casings themselves. On appeal, appellant again

argues that the exhibit should have been excluded under Melendez-Diaz because it

contained “ex parte out-of-court statements.” We disagree. According to the photocopy

of the envelope contained in the reporter’s record, the writings on the envelope appear to

be dates and initials evidencing transfers within the chain of custody. The only writing

which could be construed as a “statement” is a description of the envelope’s contents:

“One (1) spent shell casing, R.P. 45 Auto, collected from in front.” Appellant does not

dispute that this is, in fact, an accurate description of what was contained in the envelope.

The trial court did not err in admitting this evidence. Appellant’s third issue is overruled.



                                               7
       Next, appellant argues by her fourth issue that the trial court erred by admitting

testimony regarding social media conversations between appellant and a witness. The

witness, Niccole Soto, testified as follows:

       Q. [Prosecutor]      Did the defendant ever contact you after the murder
                            that night?

       A. [Soto]            Yes, she did, through Facebook, through messenger.

       Q.                   And what—what did she tell you when she found out
                            that you—

       [Defense counsel]: Judge, I’m going to object to hearsay. It sounds like it’s
                          a message that’s being [at]tributed to [appellant] at this
                          point. At least the answer calls for that.

       THE COURT:           It’s overruled. Go ahead.

       Q.                   What did the defendant say to you?

       A.                   She said, I heard that there’s somebody talking too
                            much because everybody is talking too much. It’s
                            nobody’s business what happened there. And then,
                            you know, everybody just needs to keep it to
                            themselves, in other words. And she hung up. She just
                            said that. And I said, No, no—nobody’s talking. We’re
                            just talking amongst each other. Nobody has talked to
                            the cops. I hadn’t talk[ed] to the cops yet, you know
                            what I mean?

Appellant contends on appeal that her objection should have been sustained on hearsay

grounds and that the testimony was “used by the State to show that [appellant] was

untrustworthy and to establish her guilt.”

       Hearsay is an out-of-court statement which “a party offers in evidence to prove the

truth of the matter asserted in the statement.” TEX. R. EVID. 801(d). The State appears to

acknowledge that the statement at issue here was offered to prove the truth of the matter

asserted because “[t]he fact [that] Appellant didn’t want anyone to talk about the murder

strongly implied her guilt.” TEX. R. EVID. 801(c)(2) (defining “matter asserted” to mean “any


                                               8
matter implied by a statement, if the probative value of the statement as offered flows

from the declarant’s belief about the matter”). Nevertheless, the State contends that the

statement was admissible because it was an “admission by a party-opponent, which is by

rule not hearsay.” We agree. Rule 801(e)(2) provides that a “statement offered against

an opposing party” is not hearsay if it “was made by the party in an individual or

representative capacity.” TEX. R. EVID. 801(e)(2)(A). A statement by a party-opponent

need not be an “admission” of guilt in order to be admissible under this rule. See TEX. R.

EVID. 801 cmt. (noting that “a statement can be within the exclusion even if it ‘admitted’

nothing and was not against the party’s interest when made”). Appellant’s fourth issue is

overruled.

C. Motion to Strike

      Appellant’s fifth issue concerns the following colloquy which occurred during the

State’s cross-examination of appellant’s older sister during the punishment phase of trial:

      Q. [Prosecutor]      Do you know [appellant’s] child named Andrea?

      A. [Witness]         Yeah.

      Q.                   She[] goes by “Gorda”?

      A.                   Yes.

      Q.                   Are you aware that the defendant was talking to
                           “Gorda”?

      A.                   No.

      Q.                   Well, was trying to get ahold of “Gorda.” You’re not
                           aware of that?

      [Defense counsel]: Asked and answered, Your Honor.

      [Prosecutor]:        I’ll move on, Your Honor.

      THE COURT:           Okay.


                                            9
       Q. [Prosecutor]       Trying to get “Gorda” to come in here and testify for
                             her?

       [Defense counsel]: Objection, speculation. She’s already said that she
                          doesn’t know that they have talked.

       THE COURT:            To the speculation part it’s sustained. You can
                             rephrase it if you want.

       [Defense counsel]: We would ask for that to be stricken from the record,
                          Your Honor, and an instruction given to the jury to
                          disregard.

       [Prosecutor]:         Your Honor, I can rephrase—

       THE COURT:            That request is overruled. Go ahead.

       [Prosecutor]:         Thank you, Judge.

       Q. [Prosecutor]       Are you aware at all to any conversations that the
                             defendant has had with anyone trying to get them in
                             here to testify for her?

       A.                    No.

Appellant argues by her fifth issue on appeal that the trial court should have granted her

request to strike the prosecutor’s question from the record and to instruct the jury to

disregard it. She argues that “[i]t is impossible to determine the amount of damage done

to the Defendant by implying to a jury determining a punishment for murder that the

Defendant’s children would not testify for her.”

       Appellant cites no authority in the section of her brief addressing this issue. See

TEX. R. APP. P. 38.1(i). In any event, we find no abuse of discretion. See Johnson, 490

S.W.3d at 908. The trial court sustained appellant’s objections before the witness could

answer the questions, and the witness eventually testified that she was not aware of

appellant asking anyone to testify on her behalf. There was no actual testimony from

which the jury could have inferred that appellant’s children “would not testify for her.” And,

though the trial court declined to instruct the jury to disregard the question, it did instruct

                                              10
the jury in the punishment charge that it may only consider “evidence introduced during

the guilt phase of the trial as well as any evidence introduced at the punishment phase of

the trial” in determining punishment. Appellant has not pointed to anything in the record

indicating that the jury disobeyed this instruction. Colburn v. State, 966 S.W.2d 511, 520

(Tex. Crim. App. 1998) (observing that there is a rebuttable presumption that the jury

followed the trial court’s instructions). We overrule appellant’s fifth issue.

                                       III. CONCLUSION

       The judgment of conviction is affirmed.

                                                                 DORI CONTRERAS
                                                                 Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
15th day of April, 2021.




                                              11